Name: Council Decision 2013/269/CFSP of 27Ã May 2013 authorising Member States to sign, in the interests of the European Union, the Arms Trade Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: defence;  international affairs;  economic geography
 Date Published: 2013-06-07

 7.6.2013 EN Official Journal of the European Union L 155/9 COUNCIL DECISION 2013/269/CFSP of 27 May 2013 authorising Member States to sign, in the interests of the European Union, the Arms Trade Treaty THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 and Article 207(3) in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 11 March 2013, the Council authorised the Commission to negotiate the Arms Trade Treaty in the framework of the United Nations on those matters coming under the exclusive competence of the Union. (2) On 2 April 2013, the General Assembly of the United Nations adopted the text of the Arms Trade Treaty. The General Assembly also requested the Secretary-General, as depositary of the Treaty, to open it for signature on 3 June 2013 and called upon all States to consider signing and, thereafter, according to their respective constitutional processes, becoming parties to the Treaty at the earliest possible date. (3) The object of the Treaty is to establish the highest possible common international standards for regulating or improving the regulation of the international trade in conventional arms, to prevent and eradicate the illicit trade in conventional arms and prevent their diversion. Member States expressed their satisfaction with the outcome of the negotiations and their willingness to urgently proceed to the signature of the Treaty. (4) Some of the provisions of the Treaty concern matters that fall under the exclusive competence of the Union because they are within the scope of the Common Commercial Policy or affect the Internal Market rules for the transfer of conventional arms and explosives. (5) The European Union cannot sign the Treaty, as only States can be parties thereto. (6) Therefore, in accordance with Article 2(1) of the Treaty on the Functioning of the European Union, with respect to those matters falling under the exclusive competence of the Union, the Council should authorise Member States to sign the Treaty in the interests of the Union, HAS ADOPTED THIS DECISION: Article 1 With respect to those matters falling under the exclusive competence of the Union, Member States are hereby authorised to sign the Arms Trade Treaty in the interests of the Union. Article 2 Member States are encouraged to sign the Arms Trade Treaty at the Solemn Ceremony in New York, on 3 June 2013, or at the earliest possible date. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 May 2013. For the Council The President C. ASHTON